          Case 1:18-cv-09936-LGS Document 111 Filed 09/09/19 Page 1 of 3



UNITED STATES DISTRICT COURT

SOUTHERN DISTRICT OF NEW YORK                                           09/09/2019

--------------------------------------------------------------X

JANE DOE, et al.,                                           :

                                            Plaintiffs,     :     18 Civ. 9936 (LGS)

                          -against-                         :

THE TRUMP CORPORATION, et al.,                              :          ORDER

                                            Defendants. :

------------------------------------------------------------- X

LORNA G. SCHOFIELD, District Judge:

        WHEREAS, by order dated September 5, 2019 (the “Order”), following a pre-motion

conference, it was ordered that Defendants may file a motion to compel arbitration, subject to the

following schedule: Defendants shall file their motion by September 12, 2019; Plaintiffs shall

file their opposition by September 19, 2019; and Defendants shall file their reply by September

24, 2019. The Order further provided that the parties shall assume only for purposes of the

motion that Plaintiffs and the putative class members agreed with ACN to arbitrate as provided

in the form arbitration agreement referenced at the conference, a copy of which shall be filed

with Defendants’ motion; and that Plaintiffs in their opposition shall principally address whether

Defendants have waived their right to arbitrate, but (amending the Court’s statement at the

conference) may raise any other argument;

        WHEREAS, on September 6, 2019, Defendants filed a letter requesting an adjustment to

the briefing schedule and certain additional relief previously requested prior to the pre-motion

conference. The application for additional relief is construed as a motion for reconsideration

under Federal Rule 59(e);
         Case 1:18-cv-09936-LGS Document 111 Filed 09/09/19 Page 2 of 3



       WHEREAS, “[a] motion for reconsideration should be granted only when the defendant

identifies an intervening change of controlling law, the availability of new evidence, or the need

to correct a clear error or prevent manifest injustice.” Kolel Beth Yechiel Mechil of Tartikov, Inc.

v. YLL Irrevocable Trust, 729 F.3d 99, 104 (2d Cir. 2013) (quoting Virgin Atlantic Airways, Ltd.

v. Nat’l Mediation Bd., 956 F.2d 1245, 1255 (2d Cir. 1992)) (internal quotation marks omitted).

A motion for reconsideration is “not a vehicle for relitigating old issues, presenting the case

under new theories, securing a rehearing on the merits, or otherwise taking a second bite at the

apple.” Analytical Surveys, Inc. v. Tonga Partners, L.P., 684 F.3d 36, 52 (2d Cir. 2012) (quoting

Sequa Corp. v. GBJ Corp., 156 F.3d 136, 144 (2d Cir. 1998)) (internal quotation marks omitted).

The standard for granting a motion for reconsideration is “strict, and reconsideration will

generally be denied unless the moving party can point to controlling decisions or data that the

court overlooked.” Id. (quoting Shrader v. CSX Transp., Inc., 70 F.3d 255, 257 (2d Cir. 1995))

(internal quotation marks omitted);

       WHEREAS, Defendants do not identify any change of controlling law, any new

evidence, the need to correct a clear error, or prevent injustice. Defendants argue that that a

district court abuses its discretion where “discovery is so limited as to affect a party’s substantial

rights.” In re Agent Orange Prod. Liab. Litig., 517 F.3d 76, 103 (2d Cir. 2008); see also In re

650 Fifth Avenue and Related Props., No. 17-3258, 2019 WL 3756033, at *20 (2d Cir. Aug. 9,

2019). But the cases cited are inapposite, since the Order permits Defendants to assume for the

sake of the motion that Plaintiffs and the putative class members agreed with ACN to arbitrate as

provided in the form arbitration agreement referenced at the conference. Rather than denying

Defendants the right to bring this motion because discovery was lacking, the Order permits

Defendants to bring the motion and assume for purposes of the motion the facts that discovery



                                                  2
         Case 1:18-cv-09936-LGS Document 111 Filed 09/09/19 Page 3 of 3



would have developed. This case is entirely different from the cases cited, where the disallowed

discovery hindered the parties’ ability to bring claims or defenses. Moreover, the cases refer to

dispositive motions or defenses, not a motion to compel arbitration. “A district court has wide

latitude to determine the scope of discovery, and we ordinarily defer to the discretion of district

courts regarding discovery matters.” In re Agent Orange Prod. Liab. Litig., 517 F.3d at 103;

accord In re World Trade Ctr. Disaster Site Litig., 722 F.3d 483, 487 (2d Cir. 2013) (“[I]n

complex cases such as these, we afford district courts particular deference in reviewing a

discretionary determination undertaken to manage the litigation before the court. It is well

established that district courts possess the ‘inherent power’ and responsibility to manage their

dockets ‘so as to achieve the orderly and expeditious disposition of cases.’”) (quoting Link v.

Wabash R.R. Co., 370 U.S. 626, 630–31, 82 S.Ct. 1386, 8 L.Ed.2d 734 (1962)). It is hereby

       ORDERED that for the reasons above, and as further articulated in Plaintiffs’ opposition

letter at Docket No. 109, Defendants’ motion for reconsideration is DENIED. It is further

       ORDERED that the briefing schedule for Defendants’ motion to compel arbitration is

amended as follows: Defendants shall file their motion by September 17, 2019; Plaintiffs shall

file their opposition by September 24, 2019; and Defendants shall file their reply by September

27, 2019. Discovery will proceed in the ordinary course per the Case Management Plan and

Scheduling Order. The proposed Protective Order will be addressed separately.

       The Clerk of Court is respectfully directed to close Docket No. 108.

Dated: September 9, 2019
       New York, New York




                                                 3
